EXHIBIT 10.2

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”) is made as of October 10,
2006 between Senomyx, Inc., a Delaware corporation (the “Company”), and Mark J.
Zoller (“Employee”).

Whereas, in order to provide an incentive for Employee to participate actively
in the affairs and maximize the value of the Company, the Company is willing to
provide Employee with certain benefits on the terms and conditions set forth
below.

Now Therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Employee and the Company (each, a “Party,” and
collectively, the “Parties”) agree as follows:

1.             Benefits in the Event of a Change in Control.  If (i) a Change in
Control (defined below) occurs and (ii) during the period beginning one (1)
month prior to the effective date of such Change in Control and ending eighteen
(18) months after the effective date of such Change in Control, Employee’s
employment with the Company is terminated either (A) by the Company without
Cause (defined below) (not including death or Disability (as defined below)) or
(B) by Employee for Good Reason (defined below) (not including death or
Disability), then, without further action by Employee or the Company, Employee
shall be entitled to the benefits set forth below:

(a)           The vesting applicable to all options to purchase shares of the
Company’s capital stock (“Options”) and all shares of the Company’s capital
stock which are subject to the Company’s right to repurchase such shares
(“Restricted Stock”) held by Employee as of the effective date of such
termination shall be accelerated in full such that Employee shall have the right
to exercise in accordance with the terms thereof all or any portion of such
Options (notwithstanding any vesting schedule set forth in such Options) and any
such Company repurchase rights with respect to such Restricted Stock shall lapse
in full; and

(b)           Employee shall be entitled to receive a lump sum cash payment in
an amount equal to one hundred percent (100%) of Employee’s Annual Pay (as
defined below), payable on the Effective Date specified in the Release (as
defined below) delivered by Employee to the Company following such Change in
Control.  The foregoing payments shall be subject to standard deductions and
withholdings.

(c)           Assuming the Employee timely and accurately elects to continue his
health insurance benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall reimburse the Employee for the COBRA
expenses he pays on behalf of himself and his family until the earliest of (i)
the end of the 12 month period following Employee’s termination, (ii) the
expiration of the Employee’s continuation coverage under COBRA and any
applicable state COBRA-like statute that provides mandated continuation coverage
or (iii) the date the Employee becomes eligible for health insurance benefits of
a subsequent employer.

1

 


--------------------------------------------------------------------------------




2.             Release.  Notwithstanding the foregoing, the Employee shall not
receive any of the severance payments or benefits set forth under Section 1,
unless upon Employee’s termination of employment the Employee furnishes the
Company with an effective waiver and release of claims (the “Release”) in a form
acceptable to the Company and substantially as attached hereto as Exhibit A.  If
a majority of the Board of Directors of the Company (the “Board”) determines in
good faith that the Employee has breached any provision of his Proprietary
Information and Inventions Agreement with the Company or any provision of this
Agreement or the Release, the Company shall be excused from the obligation to
provide any severance payment under Section 1 and the Company shall be entitled
to full recovery of any severance payment already provided to the Employee under
Section 1.

3.             Definitions.  For purposes of this Agreement, capitalized terms
used herein shall have the following meanings:

(a)           “Annual Pay” shall mean the sum of the Employee’s (i) base salary
in effect on the date of termination and (ii) the last annual bonus paid to the
Employee by the Company prior to the date of termination.

(b)           “Cause” means the occurrence of any of the following:  (i) the
Employee’s commission of any felony or any crime involving fraud, dishonesty or
moral turpitude under the laws of the United States or any state thereof; (ii)
the Employee’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) the Employee’s intentional and material
violation of any contract or agreement between the Employee and the Company or
any statutory duty owed to the Company; (iv) the Employee’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets or (v) the
Employee’s gross misconduct.  The determination that a termination is for Cause
shall be made by the Company in its discretion.  Any determination by the
Company that the employment of the Employee was terminated by reason of
dismissal without Cause for the purposes of determining benefits under this
Agreement shall have no impact upon any determination of the rights or
obligations of the Company or such Employee for any other purpose.

(c)           “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)            any Exchange Act Person (as defined in the Company’s Amended and
Restated 2004 Equity Incentive Plan (the “Plan”)) becomes the owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction. 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership (as defined in the Plan) held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of

2

 


--------------------------------------------------------------------------------




this sentence) as a result of the acquisition of voting securities by the
Company, and after such share acquisition, the Subject Person becomes the Owner
of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity (as defined in the Plan) in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;

(iv)          there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries (as defined in the Plan), other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

(v)            individuals who, on the date of this Agreement, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Agreement, be considered
as a member of the Incumbent Board.

(d)           “Disability” shall mean Employee’s failure or inability, for
reasons of health, to perform Employee’s usual and customary duties on behalf of
the Company in the usual and customary manner for a total of more than ninety
(90) consecutive business days (excluding Saturdays, Sundays and holidays (days
during which the Company is closed due to a recognized holiday)).

(e)           “Good Reason” shall mean the occurrence of any of the following
events or conditions:  (i) (A) a change in the Employee’s status, title,
position or responsibilities (including reporting responsibilities) which
represents an adverse change from the Employee’s status, title, position or
responsibilities as in effect at any time within ninety (90) days preceding the
date of a

3

 


--------------------------------------------------------------------------------




Change in Control or at any time thereafter; (B) the assignment to the Employee
of any duties or responsibilities which are inconsistent with the Employee’s
status, title, position or responsibilities as in effect at any time within
ninety (90) days preceding the date of a Change in Control or at any time
thereafter; or (C) any removal of the Employee from or failure to reappoint or
reelect the Employee to any of such offices or positions (unless such removal or
failure to reappoint or reelect is (1) in connection with the termination of the
Employee’s employment for Cause, (2) as a result of the Employee’s Disability or
death, or (3) by the Employee other than as a result of termination for Good
Reason); (ii) a reduction in the Employee’s annual base compensation; or (iii)
the Company’s requiring the Employee to relocate to any place outside a fifty
(50) mile radius of the Employee’s current work site, excluding in any event
reasonably required travel on the business of the Company or its affiliates.
Notwithstanding the foregoing, in no event shall Good Reason be satisfied solely
because the Employee retains the same position held prior to the Change in
Control but in a distinct legal entity or business unit of a larger entity
following the Change in Control.

4.             Golden Parachute Taxes.  If any payment or benefit Employee would
receive pursuant to a Change in Control from the Company or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payments shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Employee elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
date on which the event that triggers the Payment occurs):  reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits.  In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Employee’s stock awards unless
Employee elects in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is

4

 


--------------------------------------------------------------------------------




triggered (if requested at that time by the Company or Employee) or such other
time as requested by the Company or Employee.  If the accounting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the Reduced Amount, it shall furnish the Company and Employee
with an opinion reasonably acceptable to Employee that no Excise Tax will be
imposed with respect to such Payment.  Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Employee.

5.             Application of Code Section 409A.  If the Company determines that
any of the Payments fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the Code,
the Payments shall be accelerated to the minimum extent necessary so that such
Payments are not subject to the provisions of Section 409A(a)(1) of the Code (It
is the intention of the preceding sentence to apply the short-term deferral
provisions of Section 409A of the Code, and the regulations and other guidance
thereunder, to the Payments, and the payment schedule as revised after the
application of the preceding sentence shall be referred to as the “Revised
Payment Schedule”).  However, if there is no Revised Payment Schedule that would
avoid the application of Section 409A(a)(1) of the Code, the payment of such
benefits shall not be paid pursuant to a Revised Payment Schedule and instead
shall be delayed to the minimum extent necessary so that such benefits are not
subject to the provisions of Section 409A(a)(1) of the Code.  The Board may
attach conditions to or adjust the amounts paid pursuant to this Section 5 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 5; provided, however, that no such
condition or adjustment shall result in the payments being subject to Section
409A(a)(1) of the Code.

6.             General Provisions.

(a)           This Agreement shall be governed by the laws of the State of
California (without regard to principles of conflict of laws).

(b)           Any notice, demand or request required or permitted to be given by
either the Company or Employee pursuant to the terms of this Agreement shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
such addresses as have been previously furnished by the Parties or such other
address as a Party may request by notifying the other in writing.

(c)           The rights and obligations of Employee under this Agreement may
not be transferred or assigned without the prior written consent of the Company.

(d)           This Agreement is meant to supplement the terms of stock option
agreement(s) or other agreement(s) pursuant to which Employee acquired the
Options, as well as any written employment agreement between the Company and
Employee.

(e)           Any Party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Agreement.  The rights

5

 


--------------------------------------------------------------------------------




granted the Parties herein are cumulative and shall not constitute a waiver of
any Party’s right to assert all other legal remedies available to it under the
circumstances.

(f)            Employee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

(g)           In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

(h)           This Agreement, in whole or in part, may be modified, waived or
amended upon the written consent of the Company and Employee.

(i)            This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one
instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6

 


--------------------------------------------------------------------------------


In Witness Whereof, the undersigned have set their hand as of the date first
above written.

EMPLOYEE

SENOMYX, INC.

 

 

 

 

/s/ Mark J. Zoller, Ph.D.

 

By:

/s/ Kent Snyder

 

 

 

Mark J. Zoller, Ph.D.

Name:

 Kent Snyder

 

 

 

 

Title:

 President and Chief Executive Officer

 

 

[SIGNATURE PAGE TO CHANGE IN CONTROL AGREEMENT]


--------------------------------------------------------------------------------


Exhibit A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in the Change in
Control Agreement dated October 10, 2006, between Senomyx, Inc. (the “Company”)
and Mark J. Zoller (“Employee”), to which this form is attached, Employee hereby
furnishes the Company with the following release and waiver.

Employee hereby releases, and forever discharges the Company, its officers,
directors, agents, employees, stockholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including Employee’s employment termination date with respect to any claims
relating to Employee’s employment and the termination of Employee’s employment,
including but not limited to, claims pursuant to any federal, state or local law
relating to employment, including, but not limited to, discrimination claims,
claims under the California Fair Employment and Housing Act, and the Federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Federal
Americans with Disabilities Act or claims for wrongful termination, breach of
the covenant of good faith, contract claims, tort claims, and wage or benefit
claims, including but not limited to, claims for salary, bonuses, commissions,
stock, stock options, vacation pay, fringe benefits, severance pay or any form
of compensation.  Notwithstanding the above, this Release and Waiver does not
release any claims Employee may have (i) for indemnification pursuant to and in
accordance with the applicable statutes and the applicable terms of the
charters, articles of incorporation or bylaws of the Company or under any
indemnification agreements or insurance coverage, (ii) in vested pension and
retirement benefits under the terms of qualified employee pension benefit plans,
(iii) for accrued benefits under the terms of applicable employment agreements
or employee benefit plans, and (iv) for any claims under any state Workers’
Compensation laws and any state unemployment benefits laws.

Employee also acknowledges that Employee has read and understood Section 1542 of
the California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”  Employee hereby expressly
waives and relinquishes all rights and benefits under that section and any law
of any jurisdiction of similar effect with respect to any claims Employee may
have against the Company.

Employee acknowledges that, among other rights, Employee is waiving and
releasing any rights Employee may have under ADEA, that this waiver and release
is knowing and voluntary, and that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled as an employee of the Company.  Employee further acknowledges that
Employee has been advised, as required by the Older Workers Benefit Protection
Act, that:  (a) the waiver and release granted herein does not relate to claims
which may arise after this release and waiver is executed; (b) Employee has the
right to consult with an attorney prior to executing this release and waiver
(although Employee may choose voluntarily not to do so); and (c) if on the date
of execution of this release and waiver Employee is age 40 or


--------------------------------------------------------------------------------


older, then (I) Employee has twenty-one (21) days from the date Employee
receives this release and waiver, in which to consider this release and waiver
(although Employee may choose voluntarily to execute this release and waiver
earlier); and (II) Employee has seven (7) days following the execution of this
release and waiver to revoke Employee’s consent to this release and waiver. 
This release and waiver shall be effective as of the date of execution hereof;
provided that if on the date of execution of this release and waiver Employee is
age 40 or older, then this release and waiver shall not be effective until the
foregoing seven (7) day revocation period has expired.  The date as of which
this release and waiver is effective as aforesaid shall be deemed the “Effective
Date” hereof.

 

Date:

 

 

By:

 

 

 

Mark J. Zoller, Ph.D.

 

 


--------------------------------------------------------------------------------